


110 HRES 596 RH: Providing for consideration of the bill

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 98
		110th CONGRESS
		1st Session
		H. RES. 596
		[Report No. 110–287]
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1 (legislative
			 day, July 31), 2007
			Mr. Cardoza, from
			 the  Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3222) making appropriations for the Department of Defense for the fiscal
		  year ending September 30, 2008, and for other purposes. 
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 3222) making appropriations
			 for the Department of Defense for the fiscal year ending September 30, 2008,
			 and for other purposes. The first reading of the bill shall be dispensed with.
			 All points of order against consideration of the bill are waived except those
			 arising under clause 9 or 10 of rule XXI. General debate shall be confined to
			 the bill and shall not exceed one hour equally divided and controlled by the
			 chairman and ranking minority member of the Committee on Appropriations. After
			 general debate the bill shall be considered for amendment under the five-minute
			 rule. Points of order against provisions in the bill for failure to comply with
			 clause 2 of rule XXI are waived. During consideration of the bill for
			 amendment, the Chairman of the Committee of the Whole may accord priority in
			 recognition on the basis of whether the Member offering an amendment has caused
			 it to be printed in the portion of the Congressional Record designated for that
			 purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as
			 read. When the committee rises and reports the bill back to the House with a
			 recommendation that the bill do pass, the previous question shall be considered
			 as ordered on the bill and amendments thereto to final passage without
			 intervening motion except one motion to recommit with or without
			 instructions.
		2.During consideration in the House of
			 H.R. 3222 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		
	
		August 1 (legislative
		  day, July 31), 2007
		Referred to the House Calendar and ordered to be
		  printed
	
